Opinion by
Mr. Chief Justice McBride.
1. The effect of the order abating the action and awarding costs and disbursements to defendants was to dismiss and terminate the case. Plaintiff could not after such a judgment proceed in the same action by paying up its delinquent fees and making its reports. As used in reference to actions at law, the word “abate” means that the action is utterly dead and cannot be revived except by commencing anew: Bouvier’s Law Diet., tit. “Abatement”; "Words & Phrases, same title.
Plaintiff’s action was terminated by the judgment, and it is eo instante liable to a levy of execution for costs.
The motion is overruled.
Motion to Dismiss Denied.